Title: From Alexander Hamilton to James McHenry, [17 August 1797]
From: Hamilton, Alexander
To: McHenry, James


[New York, August 17, 1797]
My Dr Sir
Inclosed are some papers, which were sent me shortly after my return to this City from Philadelphia but which from Mrs. Hamilton’s situation hurry of business &c have been forgotten. If there is any thing to be said to my correspondent you will enable me as speedily as possible to say it. I send you the 100 Dollars you sent me and a further sum to reimburse some money paid for me by Lewis.
Yrs affectly
A HamiltonAug. 17. 1797
Js. Mc. Henry Esq
